DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-19 of US Application No. 16/818,665, filed on 13 March 2020, are currently pending and have been examined. Applicant amended claims 15, 16 and 19. Claims 1-14 and 20 were previously withdrawn as being drawn to a non-elected invention. Examiner notes that claim 20 depends from non-elected Group I and is withdrawn even though the claim is not indicated in the claim set as withdrawn.

Response to Arguments/Amendments
The previous rejections of claims 15-19 under 35 U.S.C. § 112(a) are withdrawn. Applicant amended the claim to remove language that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steketee et al. (US 2017/0372534 A1, “Steketee”) in view of Merg et al. (US 2013/0317694 A1, “Merg”).

Regarding claim 15, Steketee discloses a configurable monitor and parts management system and teaches:
a filter element (air, cabin air, hydraulic and fuel filters – see at least Fig. 8);
a filter housing (air, cabin air, hydraulic and fuel filters – see at least Fig. 8);
a scanable tag affixed to either the filter element or filter housing (anti-counterfeit barcode- see at least Fig. 8 and ¶ [0169]);
a scanning and input device, configured to obtain data from scanning the scanable tag (service barcode reader using a camera that recognizes the barcode – see at least Fig. 8 and ¶ [0169]);
a remote server, configured to receive scanned and input information from the scanning and input device via a wireless network (service barcode reader communicates information to service database – see at least Fig. 9).



However, Merg discloses methods and systems for providing vehicle repair information and teaches:
a remote server, configured to receive scanned and input information from the scanning and input device via a wireless network (a computing device 114 may transmit vehicle information through a communication network 118 to a server 120 – see at least Fig. 1B and ¶ [0028]), and 
an environmental parameter database that is in communication with the remote server via a wireless network (vehicle repair database 122 may store weather information – see at least ¶ [0056]; database 122 communicates with server 122 – see at least ¶ [0029]; information is transmitted from server 120 to database 122 – see at least ¶ [0031]), wherein the remote server further comprises a remote processor and non-transitory computer-readable medium (a server is a computer in a network that is used to provide services, such as access to files or shared peripherals or the routing of email, to other computers in the network - https://www.merriam-webster.com/dictionary/server).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configurable monitor and parts management system of Steketee to provide a server and environmental database, as taught by Merg, to assist in evaluation of vehicle conditions and identify appropriate repair procedures (Merg at ¶ [0002]).

Regarding claim 16, Merg further teaches:
wherein the remote server is configured to receive input information into the scanning and input device (information input through an interface 400 of computing device may be transmitted to a server over a network – see at least ¶ [0081]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined configurable monitor and parts management system of Steketee and Merg to configure the server to receive input information, as further taught by Merg, to assist in evaluation of vehicle conditions and identify appropriate repair procedures (Merg at ¶ [0002], [0083]).

Regarding claim 18, Merg further teaches:
wherein the user input information is selected from a list consisting of: a vehicle type, an engine type, a filter system type, a filter element type, and one or more operating conditions (vehicle identification information, such as year, make, model, may be specified for a vehicle – see at least ¶ [0082]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined configurable monitor and parts management system of Steketee and Merg to provide user input information, as further taught by Merg, to assist in evaluation of vehicle conditions and identify appropriate repair procedures (Merg at ¶ [0002], [0083]).

Regarding claim 19, Merg further teaches:
wherein the scanning and input device automatically receives location information (computing device may be configured to receive geographic information identifying a geographic location relating to the vehicle – see at least ¶ [0018], [0061]; computing device 14 may be configured to include GPS sensor to identify a location – see at least ¶ [0035]), and wherein the remote server receives the location information (server 120 may be configured to receive geographic information – see at least ¶ [0041]), and queries a third-party weather database to obtain weather conditions parameters (computing device may receive weather information form a third party through the internet – see at least ¶ [0056]).

.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Steketee in view of Merg, as applied to claim 16 above, and further in view of Kamel (US 2010/0315204 A1).

Regarding claim 17, Steketee and Merg fail to teach but Kamel discloses a method and system for identifying a component within a vehicle for maintenance and teaches:
wherein the user input information is environmental attribute information from the list comprising: humidity, temperature, wind speed, wind gusts, jet stream location, pollen levels, crop type, soil type, location, altitude, and soil moisture level (user input at data input device 145 may comprise a location of the tracking device reader 130 – see at least ¶ [0100]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined configurable monitor and parts management system of Steketee and Merg to provide user information, as taught by Kamel, to make determinations regarding maintenance (Kamel at ¶ [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666